Name: Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: documentation;  animal product;  foodstuff;  civil law;  tariff policy
 Date Published: nan

 13 . 9 . 80 Official Journal of the European Communities No L 241 /5 COMMISSION REGULATION (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector sector that are of special importance to the balance of this particularly sensitive market ; whereas, therefore, with a view to the more efficient management of the market, import licences should also be required for products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff, and export licences should be required for all products for which import licences are required, and also for pure-bred bovine breeding animals falling within subheading 01.02 A I of the Common Customs Tariff ; Whereas the general arrangements for duty-free impor ­ tation of products of the beef and veal sector origi ­ nating in and coming from the African, Caribbean and Pacific States or overseas countries and territories are laid down in Regulation (EEC) No 435/80 ; whereas duty-free importation of certain of these products is subject to annual quotas ; whereas to enable the quantities imported under these arrange ­ ments to be monitored, provision should be made for a special entry on the import licence in respect of the nature and origin of the products in question ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 (2), and in particular Articles 13 (4) (b), 14 (4), 15 (2), 16 (4), 18 (6) and 25 thereof, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for fresh , chilled or frozen high-quality beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff (3 ), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (4), and in particular Article 23 thereof, Whereas special detailed rules for the application of the system of import and export licences in the beef and veal sector need to be adopted ; whereas these rules either supplement or derogate from the provi ­ sions of Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application "of the system of import and export licences and advance fixing certificates for agricultural products (5 ), as last amended by Regulation (EEC) No 1576/80 (6); Whereas, under the first subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 805/68 , products subject to levies may not be imported into the Community except on presentation of an import licence ; whereas experience has shown the need to monitor the foresee ­ able trend of trade in all products in the beef and veal Whereas the application of special import arrange ­ ments for young male bovine animals for fattening and for frozen beef for processing requires strict surveillance of imports and effective checks as to their use and destination ; whereas, when young male bovine animals are imported for fattening, the risk of deflection from such use or destination can be reduced if the import licence in such cases is made personal to applicants who are agricultural producers or their professional organizations ; Whereas it is necessary to incorporate in this Regula ­ tion provisions relative to special export arrangements provided for by Commission Regulation (EEC) No 2973/79 (7) ; Whereas Member States shall periodically communi ­ cate to the Commission certain information concerning the import and export licences they issue in the beef and veal sector ; whereas this task could be simplified if the nature and content of such returns should be precisely laid down and codes used ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 329, 24 . 12 . 1979, p . 15 . (3 ) OJ No L 336, 29 . 12 . 1979, p . 5 . ( «) OJ No L 55, 28 . 2 . 1980, p . 4 . (5 ) OJ No L 25, 31 . 1 . 1975, p . 10 . (&lt;-) OJ No L 161 , 26 . 6 . 1980, p. 15 . ( 7) OJ No L 336, 29 . 12 . 1979, p . 44 . No L 241 /6 Official Journal of the European Communities 13 . 9 . 80 Whereas this Regulation incorporates provisions in Commission Regulations (EEC) No 2973/79 and (EEC) No 486/80 (') ; whereas these provisions should be repealed ; Whereas Commission Regulation (EEC) No 571 /78 (2), as last amended by Regulation (EEC) No 485/80 (3), has often been amended ; whereas, there ­ fore, in the interests of clarity and administrative efficiency it is advisable to consolidate the rules in question in a single text ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : TITLE I General provisions Article 1 This Regulation lays down special detailed rules for the application of the system of import and export licences in the beef and veal sector. Article 2 1 . A licence shall be required for the import into the Community and export therefrom of any of the products referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 and of any products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff. 2. A licence shall be required for the export from the Community of products falling within subheading 01.02 A I of the Common Customs Tariff. TITLE II Licences Article 3 The following licences shall be applicable to beef and veal : (a) import licences with advance fixing of the levy or export licences with advance fixing of the refund as referred to in Article 15 of Regulation (EEC) No 805/68 ; (b) licences confirming entitlement to any of the special import or export arrangements introduced by Community legislation , as referred to in Title IV : (c) other import or export licences as referred to in Regulation (EEC) No 805/68 . Article 4 Import licences shall be valid for the following periods : (a) import licences with advance fixing of the levy : (i) for 30 days from their day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 for products falling within subheading 02.01 A II a) of the Common Customs Tariff, originating in and coming from Argentina or Uruguay, (ii) for 60 days from that date for products falling within subheading 02.01 A II b) of the Common Customs Tariff, originating in and coming from Argentina, Australia, New Zealand or Uruguay, (iii) for 45 days from that date for products falling within subheading 02.01 A II b) of the Common Customs Tariff, originating in and coming from Romania ; (b) import licences referred to in Article 3 (b) for 90 days from their actual day of issue ; (c) other import licences for 90 days from their day of issue within the meaning of Article 9 ( 1 ) of Regula ­ tion (EEC) No 193/75 . Article 5 Export licences shall be valid for the following periods : (a) export licences referred to in Article 3 (b) for 90 days from their actual day of issue but not beyond 31 December of the year of issue ; (b) other export licences for 90 days from their day of issue within the meaning of Article 9 ( 1 ) of Regula ­ tion (EEC) No 193 /75 . Article 6 1 . The amount of security in respect of import licences with advance fixing of the levy shall be 10 ECU per 100 kilograms net . 2. The amount of security in respect of other import licences shall be : (a) 3 ECU per head for live animals ; (b) 2 ECU per 100 kilograms net for other products. 3 . The amount of security in respect of export licences referred to in Article 3 (b) and export licences with advance fixing of the refund shall be : (a) 1 5 ECU per head for live animals ; (b) 10 ECU per 100 kilograms net for other products. ( 1 ) OJ No L 56, 28 . 2 . 1980, p. 22. (2 ) OJ No L 78, 22 . 3 . 1978 , p. 10 . P) OJ No L 56, 28 . 2 . 1980, p. 21 . 13 . 9 . 80 Official Journal of the European Communities No L 241 /7 covered by two subheadings of the Common Customs Tariff, the licence shall be issued for both the subhead ­ ings concerned . 4. The amount of security in respect of other export licences shall be : (a) 3 ECU per head for live animals ; (b) 2 ECU per 100 kilograms net for other products. 5 . Where quantities applied for under special import or export arrangements are reduced, the secu ­ rity shall be released forthwith for any quantity for which the application is not granted . 6. Without prejudice to the conditions laid down in Article 17 (2) (b) of Regulation (EEC) No 193/75, the security given in respect of licences conferring entitlement to the special export arrangements referred to in Article 14 shall be released only on pres ­ entation of proof  as specified in Article 18 (5) of Regulation (EEC) No 193/75  that the product has reached its destination . TITLE IV Licences under special arrangements Article 9 1 . In order to qualify for the special import arrange ­ ments referred to in Article 13 of Regulation (EEC) No 805/68 : (a) the applicant shall be a natural or legal person who has been engaged professionally in the lives ­ tock and meat sector for at least 12 months prior to submitting the licence application ; (b) the licence application shall relate to a quantity equal to or exceeding 50 animals ; (c) the licence application and the licence shall relate to :  either young male bovine animals of a weight per head not exceeding 300 kilograms, or  young male bovine animals of a weight per head of from 220 to 300 kilograms, originating in and coming from Yugoslavia . In the latter case Sections 13 and 14 of the licence application and of the licence itself shall include the following entry : 'YUGOSLAVIA' The licence shall carry with it an obligation to import from that country ; (d) when lodging an application for a licence the applicant shall undertake in writing to carry out himself, or to have carried out under his responsi ­ blity, in the Member State where the application is lodged and where the animals will be put into free circulation , the fattening referred to in Article 13 of Regulation (EEC) No 805/68 . For the purposes of this requirement, Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : TITLE III Endorsements Article 7 1 . Where an application is made for an import licence with advance fixing of the levy, Sections 13 and 14 of the licence application and of the licence itself shall contain one of the following endorse ­ ments : (a) 'ARGENTINA' or 'URUGUAY', for products referred to in Article 4 (a) ( i ) ; (b) 'ARGENTINA' or 'AUSTRALIA' or 'NEW ZEALAND' or 'URUGUAY', for products referred to in Article 4 (a) (ii ) ; (c) 'ROMANIA' for products referred to in Article 4 (a) (iii ). 2 . The licence shall carry with it an obligation to import from the country in question . Article 8 1 . When advance fixing of the refund for certain or all destinations is possible only in respect of part of the products falling within a subheading of the Common Customs Tariff, Section 12 of the licence application and of the licence itself shall give the description of the products eligible for advance fixing of the refund, and the subheading of the Common Customs Tariff entered in Section 8 shall be preceded by the expression 'ex'. 2 . The licence shall be valid only for the products thus described . 3 . Where the description of products according to the nomenclature used for refunds relates to products 'Licence valid in . . . ( issuing Member State), 'Licens gyldig i . . . , ' Lizenz gÃ ¼ltig in . . .', 'Certificat valable en . . .', 'Titolo valido in . . .', 'Certificaat geldig in . . .' ; (e ) Section 1 2 of the licence application and of the licence itself shall also contain one of the following endorsements : No L 241 /8 Official Journal of the European Communities 13 . 9 . 80 'Young male bovine animals intended for fattening', Heffing verminderd met . . . % . Certificaat geldig voor . . . dieren '. 'Ungtyre bestemt til opfedning , 'MÃ ¤nnliche zum MÃ ¤sten bestimmte Jungrinder , 'Jeunes bovins mÃ ¢les destinÃ ©s Ã 1 engraissement', 'Giovani bovini maschi destinati all ingrasso , 'Jonge mannelijke runderen bestemd voor de mesterii '. This endorsement shall be followed by :  either one of the following endorsements : 'weight per head not exceeding 300 kg', 'hÃ ¸jeste vÃ ¦gt pr. dyr 300 kg', 'StÃ ¼ckgewicht hÃ ¶chstens 300 kg , 'poids par tÃ ªte, jusqu'Ã 300 kg , 'peso per capo, fino a 300 kg , 'gewicht per dier, ten hoogste 300 kg ;  or, where a rate of suspension of the levy is laid down separately for each category of animal specified in Article 13 (4) of Regulation (EEC) No 805/68 , one of the following endorse ­ ments as appropriate : 'weight per head less than 80 kg' or 'weight per head 80 to less than 220 kg' or 'weight per head 220 to 300 kg', The percentage reduction in the levy to be shown in the endorsement shall be that valid for the quarter in which the application for a licence is lodged :  either for young male bovine animals of a weight per head of from 220 to 300 kilograms being imported from Yugoslavia, or  for other young male bovine animals being imported under the special import arrange ­ ments . 2 . By way of derogation from Article 3 of Regula ­ tion (EEC) No 193/75, the rights arising from the import licences referred to in paragraph 1 applied for by and issued to agricultural producers or their profes ­ sional organizations shall not be transferable . Article 10 1 . In order to qualify for the special import arrange ­ ments referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 : (a) the applicant shall be a natural or legal person who has been engaged, in the manufacture of the preserved foods referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 for at least 12 months prior to submitting the special licence application, and who is officially registered in a Member State ; (b) the licence application or applications lodged by any one applicant shall relate to a total quantity corresponding to not less than five tonnes of bone-in meat and not more than 10 % of the quantity fixed pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 in respect of the arrangements in question for the quarter during which the application or applications are lodged ; 100 kilograms of bone-in meat correspond to 77 kilograms of boned meat ; (c) when lodging an application for a licence the applicant shall undertake in writing to carry out himself, in the Member State where the applica ­ tion is lodged and where the goods will be put into free circulation , in the establishment desig ­ nated in his application the manufacture of the preserved foods referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 . For the purposes of this requirement, Section 1 2 of the licence applica ­ tion and of the licence itself shall contain one of the following endorsements : 'vÃ ¦gt pr. dyr under 80 kg eller 'vÃ ¦gt pr. dyr fra 80 til under 220 kg' eller 'vÃ ¦gt pr . dyr 220 til 300 kg', 'StÃ ¼ckgewicht weniger als 80 kg or 'StÃ ¼ckge ­ wicht 80 bis weniger als 220 kg' or 'StÃ ¼ckge ­ wicht 220 bis 300 kg', 'poids par tÃ ªte infÃ ©rieur Ã 80 kg or 'poids par tÃ ªte de 80 Ã moins de 220 kg' or 'poids par tÃ ªte de 220 Ã 300 kg' 'peso per capo inferiore a 80 kg or 'peso per capo da 80 a meno di 220 kg' or 'peso per capo da 220 a 300 kg', 'gewicht per dier minder dan 80 kg or 'gewicht per dier 80 tot minder dan 220 kg' or 'gewicht per dier 220 tot en met 300 kg'. The licence shall apply only to the product thus described ; (f) Section 20 of the licence shall contain one of the following endorsements : 'Levy reduced by . . . % . Licence valid in respect of . . . (quantity in figures and words) animals', 'NedsÃ ¦ttelse af importafgiften med . . . % . Licens gyldig for . . . dyr', 'Licence valid in . . . (issuing Member State), 'Verminderung der AbschÃ ¶pfung um ... v. H. Lizenz gÃ ¼ltig fÃ ¼r ... Tiere', 'PrÃ ©lÃ ¨vement rÃ ©duit de . . . % . Certificat valable pour . . . animaux', 'Licens gyldig i . . . , ' Lizenz gÃ ¼ltig in . . .', 'Certificat valable en . . 'Titolo valido in . . .', 'Certificaat geldig in . . .' ; 'Prelievo ridotto del . . . % . Titolo valido per . . . animali ', 13 . 9 . 80 Official Journal of the European Communities No L 241 /9 (d) Section 12 of the licence application and of the licence itself shall also contain one of the following endorsements : 'Meat intended for the manufacture of preserved food  system (a)  at . . . (exact designation of the establishment where manufacture is to take place)', quantity fixed pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 in respect of the arrangements in question for the quarter during which the application or applications are lodged ; 100 kilograms of bone-in meat corresponds to 77 kilograms of boned meat ; (c) when lodging an application for a licence the applicant shall undertake in writing to carry out himself, in the Member State where the applica ­ tion is lodged and where the goods will be put into free circulation , in the establishment desig ­ nated in his application the processing of the products referred to in Article 14(1 ) (b) of Regula ­ tion (EEC) No 805/68 . For the purposes of this requirement Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : KÃ ¸d bestemt til fremstilling af konserves  ordning (a)  i . . .', 'Fleisch zur Herstellung von Konserven bestimmt  Regelung (a)  bei . . .', Viandes destinees Ã la fabrication de conserves  rÃ ©gime (a)  auprÃ ¨s de . . .', 'Carni destinate alla fabbricazione di conserve  regime (a)  presso . . .', Vlees bestemd voor de vervaardiging van conserven  regeling (a)  door . . .', 'Licence valid in . . . ( issuing Member State), (e) Section 20 of the licence shalL contain one of the following endorsements : 'Levy suspended . Licence valid for ... (quantity in figures and words) kg', ' Importafgift suspenderet . Licens gyldig for ... kg , 'Licens gyldig i . . . , ' Lizenz gÃ ¼ltig in . . ,', 'Certificat valable en . . ,', 'Titolo valido in . . .', 'Certificaat geldig in . . .' ; (d) Section 12 of the licence application and of the licence itself shall also contain one of the following endorsements : 'Meat intended for processing  system (b)  at . . . (exact designation of the establishment where the processing is to take place)'. 'Aussetzung der AbschÃ ¶pfung. Lizenz gÃ ¼ltig fÃ ¼r . . . kg'&gt; 'Prelevement suspendu. Certificat valable pour . . . kg'&gt; 'Prelievo sospeso . Titolo valido per ... kg , 'Heffing geschorst . Certificaat geldig voor . . . kg'. KÃ ¸d bestemt til forarbejdning  ordning (b)  i Zur Verarbeitung bestimmtes Fleisch  Rege ­ lung (b)  bei . . .', 'Viandes destinees Ã la transformation  rÃ ©gime (b)  auprÃ ¨s de . . .', 'Carni destinate alla trasformazione  regime (b)  presso . . .', 'Vlees bestemd voor verwerking  regeling (b)  door . . .' ; 2. Where the applicant has lodged several licence applications, and where the suspension of the levy is authorized only in respect of a part of the quantities applied for, he may, at the latest two working days prior to the actual issue of the licences, request that the quantities qualifying for the suspension of the levy be allocated to one or more of the licences applied for, provided that the quantity on each licence does not exceed that originally applied for . Article 11 1 . In order to qualify for the special import arrange ­ ment referred to in Article 14 ( 1 ) (b) of Regulation (EEC) No 805/68 : (a) the applicant shall be a natural or legal person who has been engaged in the manufacture of the products referred to in Article 14 ( 1 ) (b) of Regula ­ tion (EEC) No 805/68 for at least 12 months prior to submitting the special licence application , and who is officially registered in a Member State ; (b) the licence application or applications lodged by any one applicant shall relate to a total quantity corresponding to not less than five tonnes of bone-in meat and not more than 10 % of the (e) Section 20 of the licence shall contain one of the following endorsements : ' Levy reduced by . . . % . Licence valid for . . . (quan ­ tity in figures and words) kg', 'NedsÃ ¦ttelse af importafgiften med . . .% . Licens gyldig for ... kg', 'Verminderung der AbschÃ ¶pfung um ... v. H. Lizenz gÃ ¼ltig fÃ ¼r ... kg', 'PrÃ ©lÃ ¨vement rÃ ©duit de . . . % . Certificat valable pour . . . kg', 'Prelievo ridotto del . . . % . Titolo valido per . . . kg'. 'Heffing verminderd met ... % . Certificaat geldig voor . . . kg'. No L 241 / 10 Official Journal of the European Communities 13 . 9 . 80 'Levy suspended. Licence valid for ... (quantity in figures and words) kg', ' Importafgift suspenderet . Licens gyldig for . . . kg', 'Aussetzung der AbschÃ ¶pfung. Lizenz gÃ ¼ltig fÃ ¼r . . . kg'. The percentage reduction in the levy shall be that valid for the quarter in which the licence application is lodged. 2 . Where the applicant has lodged several licence applications, and where the suspension of the levy is authorized only in respect of a part of the quantities applied for, he may, at the latest two working days prior to the actual issue of the licences, request that the quantities qualifying for the suspension of the levy be transferred to one or more of the licences applied for, provided that the quantity on each licence does not exceed that originally applied for. 'Prelevement suspendu. Certificat valable pour ... kg , 'Prelievo sospeso . Titolo valido per . . . kg', 'Heffing geschorst . Certificat geldig voor ... kg . Article 13 1 . Applications for import licences for products to be imported duty free pursuant to Article 2 of Regula ­ tion (EEC) No 435/80 and qualifying, as appropriate, for either a reduction of import duties other than customs duties in accordance with Article 4 of the said Regulation or exemption from levies in accor ­ dance with Article 21 of the said Regulation and the licences themselves shall contain : (a) in Section 12, one of the following endorsements : Article 12 1 . In order to qualify for the special import arrange ­ ments referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 2972/79 (') : (a) the licence application or applications lodged by any one applicant shall relate to a total quantity corresponding to not less than five tonnes of meat by product weight and not more than 10 % of the quantity fixed pursuant to Article 7 of Regulation (EEC) No 2972/79 in respect of the arrangements in question for the quarter during which the appli ­ cation or applications are lodged . (b) Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : 'High-quality beef/veal (Regulation (EEC) No 2972/79)', 'ACP/OCT product (Regulation (EEC) No 435/80)', 'AVS/OLT-varer ( forordning (EOF) nr. 435/80) , 'AKP/ULG-Erzeugnis (Verordnung (EWG) Nr. 435/80)', 'Produit ACP/PTOM (rÃ ¨glement (CEE) n ° 435/80) , 'Prodotto ACP/PTOM (regolamento (CEE) n . 435/80 ', 'OksekÃ ¸d af hÃ ¸j kvalitet (forordning (EÃF) nr. 2972/79)', 'ACS/LGO-product (Verordening (EEG) nr. 435/80)' ; 'QualitÃ ¤tsrindfleisch (Verordnung (EWG) Nr. 2972/79)', 'Viande bovine de haute qualitÃ © (rÃ ¨glement (CEE) n0 2972/79)', 'Carni bovine di alta qualitÃ (regolamento (CEE) n . 2972/79)', (b) in Section 14, the name of the State , country or territory in which the product is to originate . 2 . The licence shall carry with it an obligation to import from the State, country or territory in question . 3 . For the purposes of these special arrangements where the quantities imported come within the terms of Article 2 (4) of Regulation (EEC) No 193/75 , the levy fixed in accordance with Article 12 of Regulation (EEC) No 805/68 shall be charged on the quantities exceeding those indicated in the import licence . 'Kwaliteitsrundvlees (Verordening (EEG) nr. 2972/79). 2 . For the purposes of these special arrangements, where the quantities imported come within the terms of Article 2 (4) of Regulation (EEC) No 193/75, the levy fixed in accordance with Article 12 of Regulation (EEC) No 805/68 shall be charged on the quantities exceeding those indicated in the import licence . For the purposes of the above subparagraph, Section 20 of the licence shall contain one of the following endorsements : Article 14 1 . Applications for export licences for the products referred to in Article 1 of Regulation (EEC) No 2973/79 may be lodged only in a Member State where the health requirements of the importing country can be met .(') OJ No L 336, 29 . 12 . 1979 , p. 37 . 13 . 9 . 80 Official Journal of the European Communities No L 241 / 11 2. Section 13 of the licence application and of the licence itself shall contain the endorsement 'USA'. The licence shall carry with it the obligation to export from the Member State of issue to that country. 3 . Notwithstanding Article 2 (4) of Regulation (EEC) No 193/75, the exported quantities shall not exceed the quantities indicated in the licence . 4 . Section 18 of the licence shall contain one of the following endorsements : 'Fresh , chilled or frozen beef  Agreement between the EEC and the USA. Valid only in ... (Member State of issue). Quantity to be exported may not exceed . . . (quantity in figures and words) kg' ; 'Fersk, kolet eller frosset oksekod  Aftale mellem EÃF og USA. Kun gyldig i . . . MÃ ¦ngden, der skal udfores, ma ikke overstige . . . kg'. 3 . For each set of the special arrangements referred to in Articles 10 to 12 all applications from any one applicant shall be regarded as a single application . In the case of applications under the special arrange ­ ments referred to in Article 9 , all applications from one applicant which relate to the same category of weight and the same rate of reduction of the levy shall be regarded as a single application . 4 . Member States shall communicate to the Commission information about the applications lodged as follows : (a) in respect of applications lodged under Article 9, on the 18th day of each quarter the quantities for which licences have been requested, and on the 20th day a list of applicants, in the applications lodged during the period referred to in paragraph 1 (a), giving separate details on the applications made in respect of each of the categories referred to in Article 9 ( 1 ) (c), where appropriate, the catego ­ ries of liveweight ; (b) in respect of applications lodged under Articles 10 to 12, on the 18th day of each quarter, a list of applicants and the quantities for which licences have been requested during the period referred to in paragraph 1 (a), specifying the import arrange ­ ments concerned ; (c) in respect of applications lodged under Article 13, on the second working day following the last day of the period for the submission of applications the total quantity for which applications referred to in paragraph 1 (b) have been lodged for each of the third countries concerned ; (d) in respect of applications lodged under Article 14, on the third working day of each month , a list of applicants and the quantities of products for which applications referred to in paragraph 1 (c) have been lodged during the previous month . All communications, including nil returns, shall be made by telex and shall be sent before 4 p.m . on the stipulated working day . 5 . Licences under special arrangements shall , subject to the Commission having decided that appli ­ cations be accepted , be issued as follows : (a ) licences under Articles 9 to 12 on the 30th day of each quarter ; (b) licences under Article 13 , on the 21st day of each month ; (c ) licences under Article 14, on the 15th day of each month . Article 15 1 . Applications for licences under special arrange ­ ments may be lodged only as follows : (a) applications under Articles 9 to 12 during the first 10 days of each quarter . When the total quantity for which applications have been lodged during this period is less than the quantity laid down for the quarter in question , it may be decided that further applications may be lodged during one or more periods within that quarter . In that case new dates shall be fixed for the communication referred to in paragraph 4 (a) and for the issue of licences referred to in paragraph 5 (a) ; (b) applications under Article 13 , during the first 10 days of each month ; (c) applications under Article 14 may be lodged at any time . 2. Applications for licences under special arrange ­ ments shall be considered only if : (a) the special arrangements indicated therein are applicable on the day designated for the actual issue of the licences, and (b) in the case of special arrangements under Articles 9 to 12 the applicant declares in writing that in respect of the current quarter he has not lodged and will not lodge any application under the same special arrangements in any Member State other than that where his present application is lodged ; if an applicant lodges applications in respect of the same special arrangements in two or more Member States, no such application shall be considered . No L 241 / 12 Official Journal of the European Communities 13 . 9 . 80 6. (a) The quantities applied for under Articles 9 to 1 2 may be reduced by a fixed percentage : (b) (i) The Commission shall decide in respect of each third country concerned to what extent applications under Article 13 can be accepted . If the quantites of products origi ­ nating in a third country in respect of which licences are requested exceed the quantity available for that country, the Commission shall reduce the quantities requested by a fixed percentage . ( ii) If the total quantity requested by applica ­ tions relating to a third country is lower than that available for that country, the Commission shall determine the amount of the balance remaining. (c) The Commission will decide to what extent applications under Article 14 will be accepted . If the quantities for which licences are requested exceed the quantities available, the Commission shall reduce the amounts requested by a fixed percentage . TITLE V Returns Article 16 Before the fifth day of each month the Member States shall communicate to the Commission by telex, in accordance with Annex I and using the codes indi ­ cated, the quantity of products for which import or export licences were issued during the previous calendar month . Additional information may be asked for by the Commission . TITLE VI Final provisions Article 17 1 . Regulation (EEC) No 571 /78 is hereby repealed. 2. In all Community instruments in which refer ­ ence is made to Regulation (EEC) No 571 /78 or to Articles of that Regulation , such references shall be treated as references to this Regulation or to the corres ­ ponding Articles thereof. A table of equivalence in respect of those Articles is given in Annex II . Article 18 1 . Articles 2 and 7 of Regulation (EEC) No 2973/79 are hereby repealed . 2. Articles 2 and 6 of Regulation (EEC) No 486/80 are hereby repealed . Article 19 This Regulation shall enter into force on 1 October 1980 . It shall be applicable to all licences applied for from 1 October 1980 . Regulation (EEC), No 571 /78 shall remain applicable to licences applied for before 1 October 1980 . The export of products falling within subheading 01.02 A I of the Common Customs Tariff covered by a certificate of advance fixing of the refund applied for before 1 October 1980 shall not be subject to the pres ­ entation of an export licence . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1980 . For the Commission Finn GUNDELACH Vice-President 13 . 9 . 80 Official Journal of the European Communities No L 241 / 13 ANNEX I LICENCE RETURNS (Where a code is indicated it should be used) SECTION 1 : IMPORT LICENCES Member State : Application of Article 16 of Regulation (EEC) No 2377/80 Quantities of products for which import licences have been issued From : To : 1 . ACP/OCT products (Under Regulation (EEC) No 435/80 (')) (expressed in tonnes of boned meat) I From CCT heading No I Madagascar Botswana Swaziland Kenya Code 370 391 393 346 02.01 A II a ) 110 I 02.01 A II b) 120 2 . With advance fixing of the levy (Referred to in Article 16 (2) of Regulation (EEC) No 805/68 (')) (tonnes) From CCT heading No Argentina Uruguay Australia New Zealand Romania Code 528 524 800 804 066 02.01 A II a) 210 I 02.01 A lib) 220 \ 3 . Other (Under (a ) GATT quota for frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff . (b) Young bovine animals for fattening referred to in Article 13 of Regulation (EEC) No 805/68 . (c ) Article 1 4 (I) (a) of Regulation (EEC) No 805/68 being beef imports intended for the manufac ­ ture of preserves . (d ) Article 1 4 (1 ) (b) of Regulation (EEC) No 805/68 being beef imports intended for the manufac ­ ture of other products . (e ) USA beef referred to in Article 1 (1 ) (d ) of Regulation (EEC) No 2972/79 . ( f) Other licences not covered by paragraphs 1 and 2 or 3(a) to (e ) above (')). (') Does not form part of the return . No L 241 / 14 Official Journal of the European Communities 13 . 9 . 80 (tonnes) CCT heading No GATT Youngbovine Article 14 ( 1 ) (a ) Article 14 ( 1 ) (b) US beef Others Code 301 302 303 304 305 306 01.02 A II (heads) 310       02.01 A II a) 1 A II a) 2 A II a) 3 A II a) 4 aa) A II a) 4 bb) 311 312 313 314 315  02.01 A II b) 1 A II b) 2 A II b) 3 A II b) 4 aa) A II b) 4 bb) 316 317 318 319 320  02.06 C I a) 1 C I a) 2 321 322  16.02 B III b) 1 aa) b) 1 bb) 323 324  13 . 9 . 80 Official Journal of the European Communities No L 241 / 15 SECTION II : EXPORT LICENCES Member State : Application of Article 16 of Regulation (EEC) No 2377/80 Quantities of products for which export licences have been issued From : To : 1 . With advance fixing of the refund (Referred to in Article 18 (4) of Regulation (EEC) No 805/68 ; excluding licences referred to in Article 2 of Regulation (EEC) No 2973/79 ( 1 ) (tonnes) CCT heading No Destination Code ( : ) 01.02 A 11 (heads) 410 02.01 A II a ) 1 A II a ) 2 A II a ) 3 A 1 1 a) 4 aa) A II a ) 4 bb) 41 1 412 413 414 415 02.01 A II b) 1 A II b) 2 A lib) 3 A II b ) 4 aa ) A II b ) 4 bb) 416 417 418 419 420 02.06 C I a ) 1 CI a ) 2 421 422 16.02 B III b ) 1 aa ) b ) 1 bb) 423 424 2 . Special exports to the USA (Referred to in Article 2 of Regulation (EEC) No 2973 /79 ( 1 ) (ton nes) CCT heading No With advance fixed refunds Without advance fixed refunds I Code 500 502 02.01 A II a ) 1 A II a ) 2 A II a ) 3 A II a) 4 aa) A II a) 4 bb) 510 512 513 514 515 I 02.01 A II b) 1 A II b ) 2 A II b ) 5 A II b ) 4 aa) A II b) 4 bb) 516 517 518 519 520 I | I|| No L 241 / 16 Official Journal of the European Communities 13 . 9 . 80 3 . Other (Not covered by paragraphs 1 and 2 above (')) (tonnes) CCT heading No Destination Code (2) 01.02 All (heads) 610I 02.01 A II a) 1 A II a) 2 A II a) 3 A II a) 4 aa) A II a) 4 bb) 611 612 613 614 615 02.01 A lib) 1 A II b) 2 A 11 b) 3 A II b) 4 aa) A II b) 4 bb) 616 617 618 619 620 02.06 C I a) 1 C I a) 2 621 622 1 6.02 B III b) 1 aa) b ) 1 bb) 623 624 (') Does not form part of the return . ( 2 ) Destination code as in the Annex to Regulation (EEC) No 2566/79 (OJ No L 294, 21 . 11 . 1979 , p. 5 ) except that where no code equivalent for the destination is indicated the destination should be shown uncoded . 13 . 9 . 80 Official Journal of the European Communities No L 241 / 17 ANNEX II TABLE OF EQUIVALENCE Regulation (EEC) No 571 /78 Regulation (EEC) No 2973/79 Regulation (EEC) No 486/80 Article 1 Article 2 (2) Article 2 ( 1 ) (b) Article 2 ( 1 ) (a) Article 2 (6) Article 2 (6) Article 3 ( 1 ) Article 4 (2) Article 4 ( 1 ) Article 4 (4) and (5) Article 4 (3) Article 1 1 (6) Article 7 ( 1 ) Article 2 (7) Article 7 (2) Article 2 (8) This Regulation Article 1 Article 2 ( 1 ) Article 2 (2) Article 3 Article 4 (a) Article 4 (b) Article 4 (c) Article 5 (a) Article 5 (b) Article 6 ( 1 ) Article 6 (2) Article 6 (3) Article 6 (4) Article 6 (5) Article 6 (6) Article 7 Article 8 ( 1 ) Article 8 (2) Article 8 (3) Article 9 ( 1 ) (a) Article 9 ( 1 ) (b) Article 9 ( 1 ) (c) Article 9 ( 1 ) (d) Article 9 ( 1 ) (e) Article 9 ( 1 ) ( f) Article 9 (2) Article 10 ( 1 ) (a) Article 6 Article 5 (2) first subparagraph Article 5 (2) second subparagraph Article 5 (3) Article 11 ( 1 ) (b) first indent and ( 1 ) (d) Article 8 (a) Article 1 1 (9) (a) and ( 10) Article 8 (b) Article 8 (c) Article 11 (8 ) Article 11 ( 1 ) (b) second indent and ( 1 ) (d) Article 9 ( 1 ) (a) Article 1 1 (9 ) (b) and ( 10) Article 9 ( 1 ) (b) Article 9 ( 1 ) (c) Article 9 (2) Article 11 ( 1 ) (b) second indent and ( 1 ) (d) Article 10 ( 1 ) (a) Article 1 1 (9) (b) and ( 10) Article 10 ( 1 ) (b) Article 10 ( 1 ) (c) Article 10 ( 1 ) (d) Article 10 ( 1 ) (e) Article 10 (2) Article 11 ( 1 ) (a) Article 11 ( 1 ) (b) Article 11 ( 1 ) (c) Article 11 ( 1 ) (d) Article 11 ( 1 ) (e) Article 1 1 (2) Article 12 Article 13 ( 1 ) and (2) Article 13 (3 ) Article 14 ( 1 ) Article 14 ( 2) Article 14 (3) Article 14 (4) Article 15 ( 1 ) (a) Article 15 ( 1 ) (b) Article 15 (1 ) (c) Article 15 (2) (a) Article 10 ( 1 ) (b) Article 10 ( 1 ) (c) Article 10 (2) Article 10 (a) Article 7 Article 6 Article 2 ( 1 ) Article 2 (2) Article 2 (8) Article 2 (9) Article 11 ( 1 ) first sentence and (7) Article 2 ( 1 ) Article 11 ( 1 ) (a) 13 . 9 . 80No L 241 / 18 Official Journal of the European Communities Article 15 (2) (b) Article 11 ( 1 ) (c) Article 15 (3) Article 1 1 (5) Article 15 (4) (a) Article 1 1 (2) Article 15 (4) (b) Article 1 1 (2) Article 15 (4) (c)  Article 15 (4) (d)  Article 15 (5) (a) Article 1 1 (3 ) Article 15 (5) (b)  Article 15 (5) (c)  Article 15 (6) (a) Article 1 1 (4) Article 15 (6) (b) (i)  Article 15 (6) (b) (ii)  Article 15 (6) (c)  Article 16 ( 1 ) Article 13 Article 2 (3) Article 2 (5) Article 2 (4) Article 2 (2) Article 2 (5) Article 2 (3) Article 2 (4)